Citation Nr: 0827104	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had World War II service.  He died in September 
1982.  The appellant is advancing her appeal as the veteran's 
widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
June 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in December 2005.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a November 1989 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death has not been received since the 
November 1989 rating decision.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision which denied 
entitlement to service connection for the cause of the 
veteran's is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
November 1989 denial of service connection for the cause of 
the veteran's death, and the claim of service connection for 
the cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  Moreover, the October 2003 VCAA 
letter was sent to the appellant advising her of the 
applicable laws and regulations, and information and evidence 
necessary to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
  
The RO provided the appellant with additional notice in 
February 2004, April 2004 and June 2004.  The notification 
also substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
Moreover, the April 2004 and June 2004 letters advised her of 
the applicable laws and regulations, and information and 
evidence necessary to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
  
The claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a supplemental statement of the case issued 
in March 2006 and in a June 2006 supplemental statement of 
the case.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

Further, while the October 2003, February 2004, April 2004, 
and June 2004 notification did not advise the appellant of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, no new disability rating 
or effective date for award of benefits will be assigned as 
the claims for service connection for the cause of the 
veteran's death is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Duty to Assist

VA has obtained service and private treatment records, the 
veteran's death certificate, and assisted the appellant in 
obtaining evidence.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  No further assistance is required in a 
case such as this where the claim is not reopened. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

A review of the record shows that the appellant's claim was 
originally denied in November 1989.  The appellant did not 
file a notice of disagreement.  Consequently, the November 
1989 decision became final.  38 U.S.C.A. § 7105.  In a claim 
received in June 2003, the appellant filed a claim to reopen.  
By rating decision in January 2004, the RO denied reopening 
the claim and the present appeal ensued.  It appears that the 
appellant continued to submit communications which for the 
most part asked that her claim be reopened.  The Board's 
review of the sequence of the pertinent procedural facts 
suggests that it is arguable that the January 2004 rating 
decision is the most recent final determination in this 
matter.  However, the RO's analysis in the statement of the 
case and subsequent supplemental statements of the case has 
pointed to the November 1989 rating decision as the final 
determination to be looked to in deciding whether new and 
material evidence has been received.  Since the RO's approach 
in this regard is more favorable to the appellant, the Board 
will also look to the November 1989 rating decision in 
determining whether new and material evidence has been 
received to reopen the claim. 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The request to reopen the appellant's claim for cause of the 
veteran's death involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in 
the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
  
In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Further, with regard to former prisoners of war (POWs), 38 
C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Avitaminosis. Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

The evidence of record at the time of the November 1989 
rating decision consisted of the veteran's service personnel 
records that included a copy of a March 1946 affidavit for 
Philippine Army personnel, a May 1946 exit examination, a 
February 1974 response to a July 1973 request for information 
noting that the veteran's POW status from May 1942 to August 
1942 was not supported, and a copy of the veteran's death 
certificate revealing that the veteran died of 
cardiorespiratory arrest due to bronchogenic carcinoma with 
hypertensive cardiovascular disease being an other condition 
contributing to the death.    

By rating decision in November 1989, the RO denied the claim 
because service connection had not been established for any 
disability during the veteran's lifetime.  It was noted that 
there was no disability of service origin which caused or 
contributed substantially or materially to the veteran's 
death.  It should be noted that the above-referenced 
presumptive provision for prisoners of war were not in effect 
at that time as pertains to atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia), stroke and 
its complications.

Evidence received since November 1989 includes 1945 to 1970 
private treatment records from the Dr. Leon M. Raymundo 
Clinic showing the following diagnoses: pulmonary 
tuberculosis (in 1945, 1946, 1948, and 1968) and chronic 
bronchitis with pleurisy (in 1954).  Also received was a 
September 1982 discharge summary from Veterans Memorial 
Hospital in the Philippines showing that the veteran was 
admitted in April 1982 for chest pain that the veteran said 
began about three months prior to admission.  While the 
evidence is new in that it had not been submitted, the 
evidence is not material to the case since it does not show 
that the veteran died due to service-connected disabilities.      

Also received was a copy of the March 1946 affidavit for 
Philippine Army personnel and the veteran's death 
certificate.  The Board notes that the evidence is not new 
and is therefore cumulative and redundant of the evidence 
that was of record at the time of the November 1989 RO rating 
decision.

The Board also acknowledges various statements received after 
November 1989 from the appellant insisting that the veteran 
was a former POW from May to August 1942.  She maintains that 
the poor living conditions caused her husband to contract 
disease which was the primary cause of cardiorespiratory 
arrest and bronchogenic carcinoma.  The Board notes that 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, while this evidence 
is new, it is not material to reopening the claim.  Also as 
noted above, evidence of record at the time of the November 
1989 rating decision included a February 1974 response to a 
July 1973 request for information showing that the veteran's 
POW status from May 1942 to August 1942 was not supported.  
Other than the appellant's assertions, there is no evidence 
received after the November 1989 rating decision showing 
otherwise.      

In sum, although the regulatory presumptive provisions 
regarding certain types of cardiovascular disease have been 
amended since 1989 so as to allow a possible avenue for the 
appellant to prevail in her claim, the record at the time of 
the 1989 final decision already included a service department 
certification that the prisoner of was service claimed by the 
veteran was not supported.  Although the appellant now argues 
that the veteran has such service, that underlying contention 
was already before the RO in 1989.  

Overall, the Board finds that the evidence of record after 
the November 1989 rating decision does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death.  For these reasons, the Board concludes that 
the appellant has not presented new and material evidence to 
reopen her claim.  Accordingly, the appeal is denied.  See 
38 U.S.C.A. § 5108.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


